Exhibit 10.2

DIRECTOR INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of                     ,
2006, between AMSOUTH BANCORPORATION, a Delaware corporation (the “Company”),
and                     , a resident of the State of             
(“Indemnitee”).

RECITALS:

WHEREAS, in order to induce Indemnitee to serve or to continue to serve as a
member of the Board of Directors of the Company, the Company is entering into
this Indemnification Agreement with Indemnitee.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

Section 1. As used in this Agreement:

(a) The term “Affiliated Entity” means any other corporation, partnership, joint
venture, trust or other enterprise owned, controlled or otherwise affiliated
with the Company.

(b) The term “Expenses” means all costs, expenses, liability and loss, including
attorneys’ fees, judgments, fines, penalties and amounts paid or to be paid in
defense or settlement of a Proceeding.

(c) The term “Proceeding” means any threatened, pending or completed action,
suit, proceeding or investigation, whether brought in the right of the Company,
an Affiliated Entity or otherwise and whether of a civil, criminal,
administrative or investigative nature.

(d) References to “other enterprise” include employee benefit plans; references
to “fines” include any ERISA or other excise taxes assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
include any service as a director, officer, employee or agent of any Affiliated
Entity or which imposes duties on, or involves services with respect to, an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the interest of
the participants and beneficiaries of an employee benefit plan will be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

Section 2. The Company will indemnify Indemnitee and hold Indemnitee harmless
from and against all Expenses actually and reasonably incurred by Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to or otherwise
becomes involved (including, without limitation, as a witness) in any Proceeding
(other than a Proceeding by or in the right of the Company) by reason of the
fact that Indemnitee is or was a director of the Company or is or was serving at
the request of the Company, whether the basis of such Proceeding is alleged
action in an official capacity as a director of the Company or in any other
capacity, provided that Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
his or her conduct was unlawful, to the fullest extent permitted by the General
Corporation Law of the State of Delaware, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such

 

1



--------------------------------------------------------------------------------

amendment permits the Company to provide greater indemnification rights than
such law theretofore permitted the Company to provide), or by other applicable
law as then in effect. The termination of any Proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that Indemnitee did not act in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal Proceeding, had
reasonable cause to believe his or her conduct was unlawful.

Section 3. The Company will indemnify Indemnitee and hold Indemnitee harmless
from and against all Expenses actually and reasonably incurred by Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to or otherwise
becomes involved (including, without limitation, as a witness) in any Proceeding
by or in the right of the Company to procure a judgment in its favor by reason
of the fact that Indemnitee is or was a director of the Company or is or was
serving at the request of the Company, whether the basis of such Proceeding is
alleged action in an official capacity as a director of the Company or in any
other capacity, provided that Indemnitee acted in good faith and in a manner he
or she reasonably believed to be in or not opposed to the best interests of the
Company, to the fullest extent permitted by the General Corporation Law of the
State of Delaware, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide greater indemnification rights than such law theretofore
permitted the Company to provide), or by other applicable law as then in effect;
provided, however, that no such indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Delaware Court of
Chancery or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses as such court shall deem proper.

Section 4. To the extent that Indemnitee is successful on any of the merits or
otherwise in defense of any Proceeding referred to in Section 2 or 3, or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him or her in
connection therewith, notwithstanding that Indemnitee may not have been
successful on any other claim, issue or matter in any such Proceeding.

Section 5. Any indemnification under Section 2, 3 or 4 (unless ordered by a
court) shall be made by the Company only as authorized in the specific case upon
a determination that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct. Such determination shall
be made (a) by the Board of Directors of the Company or a committee thereof by a
majority vote of a quorum consisting of directors who were not parties to such
Proceeding, or (b) if such a quorum is not obtainable, or, even if obtainable, a
quorum of disinterested directors so directs, by independent legal counsel in a
written opinion, or (c) by the stockholders.

Section 6. The reasonable Expenses incurred by Indemnitee in defending any
Proceeding in advance of the final disposition thereof shall be paid or
reimbursed by the Company (hereinafter an “advancement of expenses”) upon
delivery to the Company of an undertaking by or on behalf of Indemnitee to repay
all amounts so advanced if it shall ultimately be determined that he or she is
not entitled to indemnification under this Agreement or otherwise.

Section 7. If a claim for Expenses or an advancement of expenses under this
Agreement is not paid in full by the Company within twenty (20) days after a
written claim has been received by the Company, Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, to the extent successful in whole or in material part, Indemnitee
shall be entitled to be paid or reimbursed the costs and expenses of prosecuting
such suit. Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a written claim (and, in an

 

2



--------------------------------------------------------------------------------

action brought to enforce a claim for an advancement of expenses, where the
required undertaking has been tendered to the Company), and thereafter the
Company shall have the burden of proof to overcome the presumption that
Indemnitee is not so entitled.

Section 8. Indemnitee’s right to indemnification hereunder shall continue after
Indemnitee has ceased to be a director of the Company and after any change in
control of the Company has occurred and shall inure to the benefit of
Indemnitee’s heirs, executors and administrators.

Section 9. The rights to indemnification and to the advancement of expenses
conferred in this Agreement are in addition to and shall not be exclusive of any
other right Indemnitee may have or hereafter acquire under any statute,
provision of the Certificate of Incorporation or By-Laws of the Company or any
other plan, program, arrangement, agreement, vote of stockholders or
disinterested directors or otherwise.

Section 10. The Company may maintain insurance, at its expense, to protect
itself and Indemnitee against any expense, liability or loss, whether or not the
Company would have the power to indemnify Indemnitee against such expense,
liability or loss under the General Corporation Law of the State of Delaware.
The Company may enter into contracts with Indemnitee in furtherance of the
provisions of this Agreement and may create a trust fund, grant a security
interest or use other means (including, without limitation, a letter of credit)
to ensure the payment of such amounts as may be necessary to effect
indemnification as provided in this Agreement. To the extent the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.

Section 11. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any provision of this Agreement shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. Any waiver to this Agreement shall be in writing.

Section 12. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

Section 13. The Company shall not be liable under this Agreement to make any
payment in connection with any Proceeding against Indemnitee to the extent
Indemnitee has otherwise actually received payment (under any insurance policy
or otherwise) of the amounts otherwise indemnified hereunder.

Section 14. Indemnitee agrees to use reasonable efforts to notify the Company
promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding if he or she anticipates that a request for indemnification in
respect thereof is to be made against the Company under this Agreement; but
failure so to notify the Company will not relieve the Company from any
indemnification or other obligation or liability which it may have to Indemnitee
hereunder. With respect to any such Proceeding the commencement of which
Indemnitee notifies the Company:

(a) The Company will be entitled to participate therein at its own expense.

 

3



--------------------------------------------------------------------------------

(b) Except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases the fees and expenses of counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have reasonably concluded that there may be such a
conflict.

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected by Indemnitee
without the Company’s prior written consent. The Company shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.

Section 15. Indemnitee shall have the right to a judicial determination that he
or she is entitled to indemnification under this Agreement or otherwise. Failure
of the Company to determine whether Indemnitee has met any particular standard
of conduct or had any particular belief, or an actual determination by the
Company that Indemnitee has not met such standard of conduct or did not have
such belief, prior to the commencement of legal proceedings by Indemnitee, shall
not be a defense to a claim by Indemnitee hereunder or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

Section 16. The Company acknowledges that Indemnitee is relying on this
Agreement in continuing his service as a director and in agreeing to undertake
and undertaking his duties and services to the Company in connection therewith.

Section 17. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware. Each provision hereof is intended to be
severable and the invalidity or illegality of any portion of this Agreement
shall not affect the validity or legality of the remainder.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMSOUTH BANCORPORATION By:  

 

Name:   Title:   INDEMNITEE By:  

 

Name:  

 

5